DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2020, has been entered.
Claims 1, 2, 4, 5, 7-10, 12-20 and 22 are currently pending in the application.  Claim 21 has been canceled.  All previous rejections of claim 21 have been withdrawn in view of the cancellation of claim 21.  Claims 8, 9 and 12-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The previous 112(d) rejection of claim 20 has been withdrawn in view of the amendments to claim 20.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 claims the liquid system is more stable against oxidation and/or acid degradation and crystallization compared to a “composition not containing the liquid system…”  However, the specification and claims as originally filed do not provide support for the system to be more stable against oxidation and/or acid degradation.  Rather, it is the active ingredient contained within the system that is said to be imparted this stability.  Further, the examiner does not find support for the statement that the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 10, 19, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, in item ii) states that the system has a melting point lower than each of the components.  However, where the system comprises a “first component” and a “second component”, in addition to a food grade salt and an active ingredient, it is unclear if the melting point is also lower than the melting point of the salt and active ingredient, or only the first component and the second component.  For purposes of examination, the melting point of the system will be considered to be lower than the melting point of the first component and the second component.
Claim 7 claims the system further comprises a food grade solvent.  However, food grade non-aqueous solvents are one of the first and second components in claim 1.  Therefore, it is unclear if the system is to comprise a food grade solvent in addition to the first or second component of claim 1, or if one of the first and second components 
Claim 10 claims the system is more stable against oxidation as compared to a composition not containing the liquid system.  However, where claim 1 is to the system, and claim 10 is comparing the system to a composition not comprising the system, it is unclear how the comparison is to be carried out to meet the claim.  It is unclear what is to be contained in the “composition” to provide a valid comparison with the system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, 5, 7, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over van Spronsen et al. (WO 2011/155829) in view of Draper (US 2007/0224261).
Regarding claims 1, 19 and 20, van Spronsen et al. teach a liquid system comprising a first component and a second component, where the first component is glycerol, a food-grade non-aqueous solvent, and the second component is a food grade salt, choline (p. 6 Table 1, No. GlyCH).  The system has a melting point lower than each of the components (p. 3 lines 17-19), and may comprise less than 5 wt. % water (p. 4 lines 9-11).
They also teach the deep eutectic solvent comprising fructose/glucose/malic acid in a 1:1:1 molar ratio (p. 11 lines 23-24).
Van Spronsen et al. teach their liquid system as a solvent for extracted material, where the extracted material incudes flavors and phenolic compounds (claim 15).  Therefore, van Spronsen et al. are considered to teach a liquid system comprising a first and second component according to claim 1 and further comprising an active ingredient that is susceptible to oxidation and/or acid-catalyzed degradation in aqueous low pH systems and is a flavor or flavor composition.
Alternatively, given that van Spronsen et al. teach a liquid system comprising a first and second component according to claim 1, and further teach that their solvent system is suitable for extracting components from biological materials such as flavors and fragrances from plants, and vanillin from vanilla (p. 9 line 23-p. 10 line 3), and may 
Van Spronsen et al. are silent as to their system comprising a food grade salt that is a conjugate base of an acid as claimed.
Draper teaches binary and ternary eutectic liquids as carriers for pharmaceutical active ingredients [0021].  The liquids may further comprise preservatives that are food grade salts that are conjugate bases of acids, including potassium sorbate (from sorbic acid) and sodium benzoate (from benzoic acid) [0028].
Therefore, where both van Spronsen et al. and Draper teach the inclusion of active compounds in eutectic liquid systems, and where Draper teach the inclusion of preservatives in order to impart additional stability to the mixture, it would have been obvious to have included a salt as taught by Draper in the composition of van Spronsen et al. with the reasonable expectation that the presence of the salt would impart additional stability to the eutectic liquid system.  This would have required no more than routine experimentation, as Draper teach that the preservatives are included “in amounts generally known” [0028].
Regarding claim 2, the “first component” of van Spronsen can be malic acid and the “second component” can be glucose or fructose (p. 11 lines 23-24).
Regarding claim 4, the combined weight of the first and second components (i.e. glycerol and choline) is 94.75% (Table 1, No. GlyCH where H20 wt. % is 5.26), falling within the claimed range.  Alternatively, the combined weight of malic acid and glucose or fructose, where included at a 1:1:1 molar ratio (p. 11 lines 23-24), is 63% by weight.  Further, where the amount of water is taught to be 5% or less (p. 4 lines 9-11), it would have been obvious to have provided the remaining components in an amount as claimed.
Regarding claim 5, van Spronsen et al. do not teach an amount of flavor present in their composition.  However, given that the system of van Spronsen et al. is taught to be used to extract flavors, the flavor would have been expected to be present in the extraction solution at at least 1% by weight given that the solubility of flavor compounds is increased compared to solubility in water in the solvent systems of van Spronsen et al. (Table 2). 
Alternatively, it would have been obvious to have provided the composition of van Spronsen et al. with a flavor/flavor composition at at least 1% by weight given that the solubility of flavor compounds is taught to be improved in the solvent systems of van Spronsen et al. when compared with water.  Further, van Spronsen et al. teach the production of a “biological extract” comprising the solvent system and the natural compound (Abstract).
Regarding claim 7, as the GlyCH liquid system also comprises water (p. 6 Table 1), the system is considered to further comprise a food grade solvent.
Regarding claim 10, wherein the system is substantially stable against oxidation for a period of at least 13 weeks at 40°C, given that the composition of modified van 
Regarding claim 22, Draper does not teach the amount of food grade salt to be added to the composition.  However, where the salts are taught to be added as preservatives, one of ordinary skill would have been able to have arrived at the claimed amount to add through no more than routine experimentation in order to impart additional stability to the eutectic mixture.

Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over van Spronsen et al. (WO 2011/155829) in view of Draper (US 2007/0224261) as applied to claim 1 above, and in further view of Lee et al. (US 2008/0226799).
Van Spronsen et al. in view of Draper teaches a liquid system as detailed above with regard to claim 1.
Draper teaches a food grade salt that is a conjugate base of an acid as detailed above.  However, Draper is silent as to the acid being citric acid or lactic acid.
Lee et al. teach preservatives known to be used in food and beverage systems include potassium sorbate and sodium benzoate, as well as sodium citrate [0032].  
Therefore, where the prior art of Draper teaches the inclusion of the preservatives potassium sorbate and sodium benzoate in ingestible compositions [0028], and where Lee et al. teach sodium citrate as a preservative that is interchangeable with potassium sorbate and sodium benzoate, it would have been obvious to have included a food grade salt as required by claims 19 and 20 where 
Regarding claim 22, Lee et al. teach the preservative composition is present at 0.05 % in the beverage composition [0032].  This is much lower than claimed.  However, where van Spronsen et al. teach the system for extracted material including flavors, where this flavor mixture were added to a beverage to serve as a source of flavor in the beverage, the amount of preservative in the system would be higher where Lee et al. teaches that a flavor is added to the beverage in amounts readily determined by one of ordinary skill [0025-0026].
Therefore, one of ordinary skill would have been able to have arrived at the claimed amount to add to the flavor mixture through no more than routine experimentation in order to impart have the final amount of preservative in the beverage to impart the expected stability to the beverage.

Response to Amendment

The declaration under 37 CFR 1.132 filed June 23, 2020, is insufficient to overcome the rejection of all claims based upon van Spronsen et al. in view of Draper as set forth in the last Office action because:  the showings in the declaration are not commensurate in scope with the claims.
The declaration provides evidence that the presence of trisodium citrate dehydrate lowers the melting point of a system comprising citric acid (i.e., first 
Regardless, the claims are not limited to trisodium citrate dihydrate, citric acid and glycerin, and where the amount of the food grade salt is 1.5% (6.1 g trisodium citrate dihydrate/394.9 g total weight).  Further, the prior art of van Spronsen teaches deep eutectic solvents comprising first and second components as claimed, and Draper provides motivation to add food grade salts that are conjugate bases of acids as claimed to deep eutectic solvents to function as preservatives.  Therefore, given the results shown in the declaration are not commensurate in scope with the claims, and given that the prior art provides motivation to add salts as claimed to deep eutectic solvents, all claims continue to be considered obvious over the prior art as set forth above.

Response to Arguments

Applicant's arguments filed June 23, 2020, have been considered.
Applicant’s arguments regarding the previous 112 (b) rejection are moot in view of applicant’s claim amendments.  However, the amendment filed July 21, 2020, introduces new 112 (b) issues.
Applicant’s arguments regarding the declaration of Ronald Skiff are not persuasive (Remarks, pp. 7-9).  The declaration is addressed above in the Remarks to 
Regarding the rejection over van Spronsen in view of Draper, applicant argues that Draper fails to teach or suggest the composition of the eutectic mixtures, and does not recognize the preservatives as providing for “improved” eutectic liquid systems as claimed (Remarks, pp. 10-11).
These arguments are not persuasive.  Van Spronsen is relied upon to teach the eutectic mixture of the first and second components and an active ingredient.  The addition of the preservative of Draper, which meets the food grade salt as claimed, would have been obvious in order to impart additional stability to the composition of van Spronsen.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is also not clear, as set forth in the 112 (b) rejection above, what components of the composition the resultant system is to have a melting point lower than.  There is no minimum amount of the food grade salt required in claim 1, and no showings that the salt does not have the alleged effect when present in lower amounts.
Applicant argues that the Boukarin article shows that the highest amount of preservative in a pharmaceutical composition would be 0.2%, which is lower than the amount recited in claim 22 (Remarks, p. 12).
This argument is not persuasive.  The examiner notes that the Boukarin article was not made of record on an IDS.  Newly cited reference Lee et al. teaches that the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791